Citation Nr: 0117639	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  01-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew D. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating action of the 
Winston-Salem Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The Board notes that a claim of entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38 of the 
United States Code likewise was denied by the June 2000 
rating decision.  However, as the appellant did not submit a 
notice of disagreement that addressed the denial of this 
claim, it is not before the Board.  38 C.F.R. § 20.201 
(2000).


REMAND

The veteran died in March 1999.  His Certificate of Death 
identified as the immediate cause of death metastatic colon 
cancer; no underlying causes were noted.  At the time of his 
death, the veteran was not service-connected for any 
condition.  

The appellant claims that the veteran's exposure to Agent 
Orange while serving on active duty in combat during the 
Vietnam War was the primary or contributory cause of the 
veteran's death. 

Service connection for the cause of death is warranted when a 
veteran dies of a service-connected disability.  38 U.S.C.A. 
§ 1310 (West 1991).  The death of a veteran is considered to 
be due to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312 (2000). 

Medical evidence of record includes a March 1999 hospital 
discharge summary report.  Evidence in support of the 
appellant's claim includes statements from three private 
physicians who are of the opinion that the veteran's 
exposure to Agent Orange while serving in a tour of duty in 
Vietnam was a possible cause of the metastatic colon cancer 
which ultimately caused his death.

While the letters from the private physicians suggest that 
there may be a connection between exposure to Agent Orange 
and the veteran's colon cancer, none of the letters indicates 
the basis of the opinion offered.  Further, the claims file 
does not include treatment records from those physicians 
other than those for the above referenced time period.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), has redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Under the new law, VA must notify the 
claimant of any information, and any medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim.  Such notification must indicate 
which portion of that information and evidence, if any, is to 
be provided by the appellant and which portion, if any, VA 
will attempt to obtain on behalf of the appellant.  Given 
those changes, the Board finds that a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board further notes that under the VCAA, the duty to 
assist the claimant in compensation cases includes obtaining 
a medical opinion when such an opinion is necessary to make a 
decision on the claim.  The evidence of record is 
insufficient to decide the issue of service connection for 
the cause of the veteran's death with any certainty and since 
the Board cannot exercise its own independent judgment on 
medical matters, an opinion based on a review of the entire 
record is required.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  As such an opinion has not been obtained in this 
case, further development is in order. 

Thus, the matter is referred to the RO for the following 
action:

1.  The RO should contact the appellant 
and notify her of the need to submit 
competent medical evidence in support of 
her assertions that the veteran's death 
was the result of exposure to herbicides 
during service or otherwise related to 
service. 

2.  The RO should contact the appellant 
and request the names and addresses of 
all medical care providers who treated 
the veteran for metastatic colon cancer.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
VCAA continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

3.  The RO should contact Dr. Patti B. 
Wheeler and request that she provide 
references to any medical literature or 
epidemiological studies which support 
her December 1999 opinion declining to 
exclude Agent Orange as a possible 
factor in the veteran's death.

4.  The RO should contact Dr. R. Carter 
Davis and request that he provide 
references to any medical literature or 
epidemiological studies which support 
his December 1999 opinion.

5.  The RO should contact Dr. Michael 
J. Messino and request that he provide 
references to any medical literature or 
epidemiological studies which support 
his January 2000 opinion raising a 
possible link between the veteran's 
death due to metastatic colon cancer 
and Agent Orange exposure.

6.  Once the foregoing development has 
been completed to the extent possible, 
the RO should refer the case to the VA 
Under Secretary for Health to secure 
answers to the following questions:

a)  Is metastatic colon cancer a 
soft tissue sarcoma?

b)  Assuming that the veteran was 
not exposed to Agent Orange in 
service, is it least as likely as 
not that his metastatic colon 
cancer is otherwise related to 
service?

c)  Is it at least as likely as 
not that the veteran's metastatic 
colon cancer was related to his 
service in Vietnam?

In offering these opinions the Under 
Secretary for Health should: 

a) explicitly review and comment 
upon the National Academy of 
Sciences report, VETERANS AND AGENT 
ORANGE: HEALTH EFFECTS OF HERBICIDES 
USED IN VIETNAM (1983), which did 
not find metastatic colon cancer to 
be associated with exposure to 
herbicides used in Vietnam and;  

b)  address the opinions of Drs. 
Wheeler, Davis and Messino and 
indicate whether each such opinion 
is generally accepted in the medical 
and scientific communities.  

The claims file, including a copy of 
this REMAND, must be made available to 
and reviewed by the Under Secretary for 
proper consideration of the medical 
history before making an opinion.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
medical opinion does not address all 
questions posed by the Board, appropriate 
corrective action is to be taken.  

8.  Thereafter, the RO should again 
review the appellant's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

